Citation Nr: 1242318	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for sickle cell anemia with vitreous hemorrhage in the left eye.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, and from February 1978 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2005, August 2006, and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2011, the Board remanded this matter for additional development and medical inquiry.   

Extraschedular consideration of the claim for increased rating for sickle cell anemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, credible and probative evidence of record indicates that, during the appeal period, the Veteran's left knee has had full range of motion, has been stable without subluxation or instability, and has not had cartilage dislocation, locking, or effusion.   

2.  The competent, credible and probative evidence of record indicates that, during the appeal period, the Veteran's right knee has had full range of motion, has been stable without subluxation or instability, and has not had cartilage dislocation, locking, or effusion.   

3.  Prior to May 18, 2008, the Veteran's sickle cell disorder had been asymptomatic and inactive.  

4.  From May 18, 2008, the Veteran's sickle cell disorder has caused hemolytic sickling crises with impairment of health.  

5.  Medical evidence of record indicates that the Veteran's claim for increased rating for sickle cell anemia should be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected left knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2012).  

2.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected right knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2012).  

3.  Prior to May 18, 2008, the criteria for a rating in excess of 10 percent, for the Veteran's service-connected sickle cell anemia with vitreous hemorrhage in the left eye, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7714 (2012).  

4.  From May 18, 2008, the criteria for a 30 percent rating, but not higher, for the Veteran's service-connected sickle cell anemia with vitreous hemorrhage in the left eye, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7714 (2012).  

5.  The criteria for referral to the Director, Compensation and Pension Service, for extraschedular consideration of the Veteran's claim for increased rating for sickle cell anemia with vitreous hemorrhage in the left eye, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2005, March 2006, and June 2008.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  Moreover, the July 2005 letter was provided to the Veteran prior to the initial AOJ decision denying the claims for increased rating here.      

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in the March 2006 and June 2008 letters.      

The Board further notes that the Veteran's claims have been readjudicated in several Supplemental Statements of the Case (SSOCs) dated between July 2008 and October 2012.  See Prickett v. Nicholson, 20 Vet. App. 70 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims for increased rating.  Moreover, the Veteran has not raised allegations of prejudice resulting from error on the part of VA with regard to VCAA notification requirements.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  The Veteran's private and VA treatment records have been included in the claims file.  The Veteran appeared before a RO hearing to offer testimony in support of his claims.  Moreover, the Veteran underwent several adequate VA compensation examinations, reports of which are of record.       

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims for Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012). 

In a September 1996 rating decision, the Veteran was granted service connection for sickle cell anemia with vitreous hemorrhage in the left eye.  In a December 1997 rating decision, the Veteran was granted service connection for degenerative joint disease in each knee.  He has been rated as 10 percent disabled for each of these disorders since August 1, 1996.  On June 28, 2005, the Veteran filed claims for increased rating for these disorders.  In the November 2005 rating decision on appeal, the RO found disability evaluations in excess of 10 percent unwarranted.    

In the decision below, the Board will assess the evidence of record to determine whether evaluations in excess of 10 percent have been warranted at any time since June 28, 2004, one year prior to the claims for increased rating.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

The Board will address the Veteran's knee disorders separately from his sickle cell anemia.  



	Knees 
      
Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2012).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability, and authorizes a 10 percent rating for slight symptoms, a 20 percent rating for moderate symptoms, and a 30 percent rating for severe symptoms.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  This code authorizes a sole 20 percent rating.  A sole 10 percent rating is authorized under DC 5259 for the surgical removal of semilunar cartilage, symptomatic.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5260 authorizes ratings from 0 to 30 percent for limitation of flexion beginning at 60 degrees, while DC 5261 authorizes ratings from 0 to 50 percent for limitation of extension beginning at 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  DC 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.  

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The record indicates that the Veteran's knee disorders are arthritic in nature.  The Board will therefore assess the evidence of record to determine whether higher ratings, or separate ratings, would be warranted here under the knee-specific DCs (5256 through 5263).  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

In assessing the Veteran's range of motion, the Board notes that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.14, 4.45.  The intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The medical evidence of record addressing the Veteran's bilateral knee disability consists of private and VA treatment records, which note the Veteran's complaints of knee pain, but which do not provide additional detail regarding the nature and severity of his knee disabilities, and several VA compensation examination reports dated between August 2005 and November 2011, which do provide relevant information.       

The record also contains lay evidence consisting of the Veteran's statements.  In his many statements of record, submitted directly into the claims file, noted in medical reports and records in the claims file, and noted in the transcript of his July 2009 personal hearing before the RO, the Veteran described severe disability associated with his knee disorders manifested mainly by pain, limitation of motion, limitation of function, weakness, giving away, swelling, and use of a cane and braces to ambulate.    

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

As such, the Board has closely considered the Veteran's lay statements of record to determine whether his statements are competent and credible with regard to the rating criteria at issue.  

As for the medical evidence, the earliest relevant evidence is found in the August 2005 VA examination report.  In the report, the examiner noted the Veteran's complaints of severe pain, his difficulty walking extended distances, and his difficulty standing or sitting for extended periods.  On examination, no fluid, tenderness, crepitus, or laxity was noted on the right knee.  In this knee, the examiner noted range of motion of 0 degrees extension to 125 degrees flexion.  With the left knee, the examiner noted range of motion of 0 to 125 degrees as well, but did note tenderness after noting no crepitus or laxity.  The examiner stated that there was no pain on motion or instability in either knee, and that there was no additional limitation following repetitive use.  The examiner noted knee sprains and moderate symptoms with progression.  September 2005 x-rays noted no fractures, dislocations, effusions, chondrocalcinosis with maintained joint spaces, unremarkable bony densities, and minimal bilateral quadriceps tendon insertion calcification.  

The October 2007 VA examiner indicated an examination of the Veteran and a review of the claims file.  The examiner reported that the Veteran complained of pain and stiffness, but denied any problems with dislocation or recurrent subluxation of either knee.  Moreover, physical examination revealed an active and passive range of motion of both knees consisting of flexion to 140 degrees, and extension to 0 degrees.  The Veteran's knee joints were not painful on motion, and there was no objective evidence of heat, redness, swelling, or tenderness.  Stability of both of the Veteran's knees was intact, and both the McMurray and Lachman's tests were negative.  At the time of examination, the Veteran denied any gait or functional limitation on standing or walking.  The examiner found the September 2005 x-ray results devoid of any evidence of degenerative joint disease.  

As indicated in the Board's June 2011 remand, the Veteran's next VA examination of his knees in September 2009 presented markedly different symptoms.  In the report of that examination, and in an October 2009 addendum report, the Veteran's range of motion of both knees was described as "questionable," with a lot of guarding during the course of the examination.  According to the examiner, the Veteran initially kept his knees straight in full extension, and was very reluctant to flex them.  Later on, he "let go," but only partially, with the result that extension was kept to 20 degrees.  Noted by the examiner was that he was unable to conduct McMurray's test, in that the Veteran was "moaning all the time," though only when being examined.  Stability was described as normal, and both the Lachman's and drawer tests were negative.  At the time of examination, there was no evidence of any swelling or tenderness, or deformity or abnormal movement.  The Veteran's gait was normal, though somewhat antalgic due to low back pain.  Moreover, repetitive movements against body weight were described as not decreasing range of motion or function.  Range of motion measurements for both knees were reported as extension minus 20 degrees, with flexion from 20 to 105 degrees.  In the opinion of the examiner, subjective examination findings were "greater" than objective examination findings.  Further, the October 2009 addendum report indicated that August 2009 x-rays revealed knee joints within normal limits without evidence of fracture, dislocation, effusion, lesions, narrowing, or foreign bodies.    

Given the discrepancy between the findings in October 2007, and in September and October 2009, the Veteran underwent an additional examination in November 2011.  In the report of record, the examiner noted the Veteran's complaints of constant pain, stiffness, and limitation on standing and walking.  The examiner indicated that the Veteran used bilateral knee braces, and had a slow gait.  The examiner noted tenderness at antererior patellofemoral borders, but noted no indications of abnormal weight bearing, ankylosis, deformity, instability, locking, effusion, dislocation, subluxation, swelling, heat, redness, erythema, abnormal movement, muscle weakness or atrophy, or drainage.  The examiner noted range of motion of 0 to 115 degrees bilaterally with guarding due to "slight end-range pain bilateral in both directions."  The examiner noted no additional limitation following repetitive testing.  The examiner noted x-rays indicating normal knees, and diagnosed the Veteran with moderate patellofemoral pain syndrome of both knees.        

Based on the medical and lay evidence of record, the Board finds an increased rating, or a separate rating, unwarranted for both of the Veteran's knee disabilities.  An increased (or separate) rating is unwarranted because the criteria noted under DCs 5256 to 5263 are not approximated by the evidence of record.  For an increase under DC 5256, the evidence must show ankylosis.  There is no evidence of such in the record here.  For an increase under DC 5257, there must be evidence of recurrent subluxation or lateral instability.  Neither the lay nor the medical evidence indicates either disorder in the knees.  While the Veteran has reported weakness and giving away associated with the knee disorder, he has not indicated that there is subluxation or instability, including at the time of the October 2007 examination when he denied any problems with dislocation or recurrent subluxation.  Rather, as noted above, the evidence consistently shows that the Veteran has had no instability or subluxation.  A rating under DC 5258 is unwarranted because, though the evidence indicates some pain on motion in the knees, the evidence repeatedly indicates no locking and effusion into the joint along with the pain.  Under DC 5259, the maximum authorized rating is 10 percent for symptoms associated with removal of semilunar cartilage.  As the Veteran has already been rated as 10 percent disabled, this provision would not form the basis for an increase.  Moreover, there is no evidence of knee surgery and removal of cartilage.  

Under DC 5260, a 10 percent evaluation is warranted for flexion limited to 45 degrees.  Under DC 5261, extension limited to 10 degrees warrants a rating of 10 percent.  While the evidence has shown some limitation of motion, which justifies the 10 percent ratings assigned under DCs 5003 and 5010, the evidence shows noncompensable limitation of motion under DCs 5260 and 5261.  The preponderance of the evidence dated between 2005 and 2011 indicates pain-free flexion in each knee of at least 115 degrees, and consistent pain-free extension of 0 degrees.  The Board again notes the isolated and unreliable range of motion measurements noted in September and October 2009, which the examiner characterized as "questionable" and driven by "subjective" factors.  Simply put, the Board finds the results noted in September and October 2009 to be of no probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in evaluating claims, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness; Smith v. Derwinski, 1 Vet. App. 235 (1991) (credibility is determined by the fact finder).  The September and October 2009 examination findings are entirely inconsistent with findings noted throughout the seven-year period of appeal.  At a minimum, the other consistent examination findings of record indicating noncompensable limitation of motion preponderate against the September and October 2009 results.  As such, the Board finds the objective findings of the VA examiners to be of more probative value than the subjective evidence noted in September and October 2009.  Indeed, the Board does not find credible the Veteran's complaints of pain and limitation noted in September and October 2009.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

For an increased rating under DC 5262, the evidence must show impairment of the tibia and fibula.  The Board reviewed no evidence of tibia-fibula impairment.  And an increase is not warranted under DC 5263 as the record does not evidence genu recurvatum.  

With regard to both knees, the competent medical evidence of record shows that the disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  Nevertheless, the preponderance of the evidence of record addressing the knees - comprised primarily of VA compensation examination results dated between 2005 and 2011 - consistently indicates no additional limitation or functional loss from repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In sum, a higher schedular rating for either service-connected knee disorder is unwarranted.  38 C.F.R. § 4.71a, DC 5257.  

      Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the code for the knee disorders addressed in this decision.  But the Veteran's disorders are not productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the service-connected knee disorders at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected knee disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


      Sickle Cell Anemia 

Sickle cell anemia is rated under DC 7714 of 38 C.F.R. § 4.118.  A 10 percent rating is assignable when this condition is asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent rating is assignable following repeated hemolytic sickling crises, with continuing impairment of health.  A 60 percent rating is assignable with painful crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent rating is assignable with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2012).  This provision also states that cases involving symptomatic sickle cell trait should be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As will be detailed further below, the Board finds that the Veteran's service-connected sickle cell anemia has been symptomatic during a portion of the appeal period.  Therefore, the issue will be decided here, and will be remanded for additional consideration.      

The medical evidence of record addressing the Veteran's sickle cell anemia consists of private and VA treatment records dated between 2005 and 2011, and several VA compensation examination reports dated between August 2005 and November 2011.  

The August 2005 VA examiner noted the Veteran's sickle cell anemia, and discussed the primary manifestation of the disorder since service, a left eye hemorrhage.  The examiner indicated that the Veteran had no problems with his eye since service "except for a few floaters."  The examiner indicated that testing presented vision and eye within normal limits, indicated 20/20 corrected vision, and stated that the Veteran's vision did not affect his employment.  VA treatment records dated in July 2005 similarly indicate that the Veteran's sickle cell anemia was asymptomatic at that time.  

Similar medical findings were noted in VA reports dated in October 2007, September 2008, and August 2009.  The October 2007 examiner stated that the Veteran had no history of a sickle cell crisis, indicated negative findings regarding the Veteran's various body systems, indicated no impairment regarding labor capacity, and described the disease as "inactive" and "asymptomatic."  The September 2008 examiner indicated that the Veteran reported a sickle cell pain crisis "three to four times per year."  Nevertheless, the examiner noted no corroborating medical evidence to support the Veteran's claims, found on examination no objective physical evidence to indicate symptomatic sickle cell anemia, stated that the disease had not precluded the Veteran from engaging in light manual labor despite reports of fatigue, and expressly found the disease to be inactive.  A separate VA eye examination in September 2008 noted the Veteran's reports of left eye pain, light sensitivity, itching, stinging, but noted normal corrected vision.  The examiner stated that the Veteran's photophobia was a side effect of sickle cell disease, that his reported symptoms caused "mild" limitations and that his daily functioning should not be limited or incapacitated in any dramatic way.  Another VA eye examination, dated in August 2009, tended to find the Veteran's anemia asymptomatic with regard to the left eye disorder.  The examiner noted the Veteran's complaints of pain, discomfort, and limitation with his left eye, but the examiner found the Veteran's left eye to be within normal limits, and stated that any pain in the side of the head/eye area was likely due not to an eye disorder, but to a neck disorder.  

VA treatment records dated from 2006 to April 2008 similarly note the Veteran's diagnosis of sickle cell anemia but also find the disorder to be asymptomatic.  Private treatment records dated prior to May 2008, which primarily reflect treatment for orthopedic disorders, thyroid enlargement, and a prostate disorder are also negative for sickle cell anemia or its symptoms.  

Private medical evidence dated in May 2008, however, indicates that the Veteran's sickle cell anemia may have become symptomatic.  On May 18, 2008, the Veteran was hospitalized for bacteremia following prostate biopsy.  The record indicates that the Veteran described "overall excellent health with the exception of chronic musculoskeletal pain following an MVA many years ago."  The record further states that the Veteran reported his sickle cell anemia, but then indicated that he "has never had a crisis or any complications thereof."  But in the impression section of the report, the examiner indicated elevated liver function studies, and stated that these "could in part be due to chronic hemolysis from his hemoglobin sickle cell disease."  A subsequent May 2008 ultrasound noted an unremarkable right upper quadrant besides a "right simple renal cyst."  In another treatment record, a physician attributed the Veteran's bacterial infection to prostatitis, and to hemolytic anemia which in part caused a blood disorder along with the sickle cell anemia.  An October 2008 private MRI report reinforced the possibility that the disease had become symptomatic.  In the report, which noted MRI findings of the Veteran's lumbar spine, a physician theorized that bone marrow deficiency may be due to the Veteran's sickle cell anemia.  Similarly, a June 2009 VA treatment record addressing testing of the Veteran's liver noted mild elevation of "AST and bili" which was found likely due in part to the sickle cell disease.  

In an August 2009 private record, the Veteran reported experiencing a sickle cell crisis.  The private examiner who treated the Veteran agreed he had such a crisis.  The examiner indicated that the Veteran was discharged several hours after the Veteran reported to the hospital as his symptoms had improved.  The physician characterized the Veteran's condition as stable.  A January 2010 private record indicates assessment by a physician "to establish care for ... known hemoglobin SC disease."  The physician indicated that the Veteran reported one "pain crisis" per year, the most recent of which came in August 2009.  The physician described the Veteran as "well appearing" in no acute distress.  The examiner stated that the Veteran's history of "milder pain crises" was consistent with the diagnosis of hemoglobin SC disease.  Further, an August 2011 private record indicated complaints of dehydration, which the Veteran attributed to his sickle cell anemia.  The physician ordered an ultrasound, which was conducted in September 2011, and which noted no apparent organ disorders.  

In October and November 2011, the Veteran underwent VA examination into his claim that his disease was symptomatic.  The October 2011 examination focused on the Veteran's left eye.  The examiner indicated a review of the Veteran's claims file, and an examination of the Veteran.  The examiner recounted the Veteran's past history, to include the left eye problems during service that had been attributed to the Veteran's sickle cell anemia, and that the disorder had been characterized as asymptomatic, or mildly symptomatic (e.g., mild photophobia) throughout much of the appeal period.  On examination, the examiner noted 20/40 or better corrected vision in the left eye.  The examiner otherwise found the Veteran's eyes to be normal, and stated that his eye condition had no impact on his employability.  

The November 2011 VA examination focused on the Veteran's hematic system.  The examiner indicated a reviewed of the claims file and examination of the Veteran.  The examiner noted that the Veteran reported daily pain, but indicated the most recent pain crisis "about 2-3 years ago."  The examiner noted the Veteran's complaints of daily headaches.  The examiner indicated that the Veteran's reported pain related to his sickle cell anemia, a finding in contrast to previous examination findings which appeared to attribute the Veteran's physical pain to discrete diagnosed orthopedic disorders, and attributed headaches to residuals of in-service head and neck injuries.  The examiner indicated that the Veteran reported constant fatigue, and that the fatigue interfered with his ability to engage in manual labor.  As with previous VA examiners, this examiner noted no history of infections, chest problems, transfusions, transplants, organ pathology, edema, heart problems, bone, or vascular problems.  Moreover, the examiner stated that the Veteran "does not have clinic anemia."  But the examiner did note findings regarding "slight increased echogenicity of the liver" which could represent a "mild fatty infiltration."  The examiner did not indicate that the liver findings related to sickle cell anemia, however.  

In closing the report, the November 2011 VA examiner stated that the Veteran's sickle cell anemia was "active" and "symptomatic," did appear to cause significant fatigue that interfered with the Veteran's employability, and stated that the sickle cell anemia could be described as moderate to moderately severe.  But the examiner also clearly stated that there had been "no identified organ impairment[,]" and that there "is no hemolytic cycling crisis at this time."         

In evaluating the evidence of record, the Board notes difficulty in determining which disorders and symptoms the Veteran experiences are related to sickle cell anemia, and which are separate disorders unrelated to that disease.  The voluminous medical evidence of record details treatment the Veteran receives for multiple orthopedic disorders, prostate and thyroid gland disorders, an eye disorder, and perhaps even a liver disorder.  Nevertheless, what is clear in the record is that, prior to May 18, 2008, the preponderance of the evidence of record indicated that the Veteran's sickle cell anemia had been inactive and asymptomatic.  That is what the VA medical examiners indicated, that is what was indicated by the Veteran's private treatment, and that is what was indicated by the Veteran's lay statements of record.  

The assessment of the Veteran's condition seemed to have changed beginning on May 18, 2008, however, as a result of the Veteran's hospitalization for a urinary tract infection.  The infection clearly arose from a biopsy of the Veteran's prostate gland.  And medical evidence clearly attributed the infection to prostatitis and pyelonephritis.  But these records also note hemolytic anemia as a factor in, or a consequence of, the infection.  From that date onward, the medical evidence increasingly indicated a symptomatic disorder, which is in contrast to the evidence dated prior to May 18, 2008.  Hence, an increased rating is warranted effective May 18, 2008.  

To determine which higher rating is warranted, the Board has closely reviewed the criteria for 30, 60, and 100 percent ratings under DC 7714.  The Board certainly finds a 30 percent rating warranted from May 18, 2008 because the evidence from that date has indicated hemolytic sickling crises with impairment of health.  At a minimum, giving the Veteran the benefit of the doubt, the Board certainly cannot find that he has not experienced such symptoms since May 2008.  See Alemany and Gilbert, both supra.  

However, the Board finds the next-highest rating of 60 percent unwarranted during the appeal period.  The Veteran's disorder has not caused "painful crises several times per year" or "symptoms precluding other than light manual labor."  The lay evidence itself shows that the Veteran does not have several crises per year.  The November 2011 VA examination indicated the most recent crisis came in August 2009.  This is corroborated by the private medical evidence dated until September 2011.  Further, though the Veteran indicated during his November 2011 VA examination that he was unable to perform manual labor, the evidence of record nevertheless indicates that the Veteran has been employed during the entire appeal period.  In fact, he stated in November 2011 that he worked with computers for the Department of the Army.  Though it is clear that fatigue - ostensibly a result of sickle cell anemia - affects his employability, he nevertheless maintains the ability to work.  

As such, a rating in excess of 10 percent was unwarranted prior to May 18, 2008.  From then, a 30 percent rating has been warranted under DC 7714.  The preponderance of the evidence is against a higher schedular rating in excess of 30 percent.  The remand section of the decision will discuss the issue of whether an extraschedular rating is warranted here under 38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 4.118, DC 7714, Note.  


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.  

Prior to May 18, 2008, entitlement to a rating in excess of 10 percent, for sickle cell anemia with vitreous hemorrhage in the left eye, is denied.    

From May 18, 2008, entitlement to a 30 percent rating, but not higher, for sickle cell anemia with vitreous hemorrhage in the left eye is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to referral to the Director, Compensation and Pension Service, for extraschedular consideration of an increased rating for sickle cell anemia with vitreous hemorrhage in the left eye, is granted.


REMAND

Under DC 7714 of 38 C.F.R. § 4.118, VA is directed to forward to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), any claim for increased rating in which sickle cell anemia has been found to be symptomatic.  As indicated by the decision above, the evidence of record does not preponderate against the assertion that the Veteran's sickle cell anemia has been symptomatic during the appeal period.    

Accordingly, the case is REMANDED for the following action:

1.  The claim for an increased rating for sickle cell anemia and residuals should be submitted to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 

2.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a SSOC, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


